DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/04/2019.
Claims 1-16 have been examined and rejected.
Allowable Subject Matter
Claims 2-4, 6-8, 10-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ujjie (US20180316584A1).
Regarding Claim 1, Ujjie discloses a method for detecting anomalies in a Controller Area Network (CAN) of a vehicle (para 152, the vehicle according to the CAN protocol), comprising: 
monitoring the controller area network of the vehicle (see para 143, The abnormality detection process sequence includes a process in which the gateway monitors frames transmitted on the bus of the on-board network of the vehicle and detects an abnormality by making a judgment using the particular model as to whether the state is abnormal); and
generating (Examiners Note: Using BRI consistent with the specification, the limitation “sequence trees for respective multiple sub-networks” has been interpreted to mean “feature vector or feature information” – as is known in machine learning, feature vector is an ordered list of numerical properties of observed phenomena. It represents input features to a machine learning model that makes a prediction. Based on this interpretation, see para 144, when a frame is received (and monitored), the conversion processing unit counts the number of frames received in a detection window with a detection window size for each ID, and the conversion processing unit performs the conversion process to generate, for example, a feature vector serving as feature information. The process from step S1601 to step S1602 is performed repeatedly in each detection window. At the end of each detection window, step is performed to generate feature information);
comparing at least one information calculating differences between traffic proportions for respective nodes based on a result of the comparison between the sequence trees (see 145,  in the gateway, the abnormality detection processor receives feature information generated by the conversion processing unit and judges whether the feature information is consistent or inconsistent with the criterion indicated by the particular model stored in the model storage/i.e. representing the normal vehicle status. That is, the abnormality detection processor performs an operation process using the feature information and the particular model, and makes a judgment based on a result of the operation process as to whether the feature information is inconsistent with the criterion indicated by the feature information (that is, whether there is an abnormality), and
detecting an anomaly in the vehicle in consideration of the differences (see 146, in a case where it is judged that the feature information is inconsistent with the criterion indicated by the particular model, the gateway judges that the state is abnormal). 
Ujjie does not disclose sequence trees for respective multiple sub-networks, however it would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ujjie, to use sequence trees, instead of the feature vector since it represents a different model of machine learning, that could be used for anomaly detection in controller area network.

Regarding Claims 5, 13, Ujjie discloses the method of claim 1, further comprising: repeatedly performing monitoring of the controller area network when the status of the vehicle is normal; and generating the normal sequence tree based on learning using a result of the repeatedly performed monitoring (see para 112, The learner constructs the criterion model (the model indicating the criterion in terms of the frequency of occurrence of data frames appearing on a bus of an on-board network of a vehicle) for each vehicle based on the feature information associated with vehicle accumulated in the data accumulation unit, and the learner stores the constructed criterion model/i.e. representing the normal vehicle status; also see para 169,  FIG. 25 illustrates an example of the abnormality detection process sequence performed in the gateway. The abnormality detection process sequence is executed, for example, at a stage where the vehicle is used. In the abnormality detection process sequence, the gateway monitors frames transmitted on the buss of the on-board network of the vehicle, and detects an abnormality by making a judgment using the particular model as to whether an abnormal state occurs. Note that the learning process sequence/i.e. representing repeatedly performing monitoring, is performed before the abnormality detection process sequence (for example, before the vehicle is used, and more particularly, when the vehicle is produced or subjected to testing or the like). 

Regarding Claim 9, Ujjie discloses an apparatus (see FIG. 9, Gateway 300) for detecting anomalies in a Controller Area Network (CAN) of a vehicle (para 152, the vehicle according to the CAN protocol), comprising: 
a processor (see FIG. 9) for monitoring the controller area network of the vehicle (see para 143, The abnormality detection process sequence includes a process in which the gateway monitors frames transmitted on the bus of the on-board network of the vehicle and detects an abnormality by making a judgment using the particular model as to whether the state is abnormal), 
generating (Examiners Note: Using BRI consistent with the specification, the limitation “sequence trees for respective multiple sub-networks” has been interpreted to mean “feature vector or feature information” – as is known in machine learning, feature vector is an ordered list of numerical properties of observed phenomena. It represents input features to a machine learning model that makes a prediction. Based on this interpretation, see para 144, when a frame is received (and monitored), the conversion processing unit counts the number of frames received in a detection window with a detection window size for each ID, and the conversion processing unit performs the conversion process to generate, for example, a feature vector serving as feature information. The process from step S1601 to step S1602 is performed repeatedly in each detection window. At the end of each detection window, step is performed to generate feature information);
comparing at least one information (see 145,  in the gateway, the abnormality detection processor receives feature information generated by the conversion processing unit and judges whether the feature information is consistent or inconsistent with the criterion indicated by the particular model stored in the model storage/i.e. representing the normal vehicle status. That is, the abnormality detection processor performs an operation process using the feature information and the particular model, and makes a judgment based on a result of the operation process as to whether the feature information is inconsistent with the criterion indicated by the feature information (that is, whether there is an abnormality), and
detecting an anomaly in the vehicle in consideration of the differences (see 146, in a case where it is judged that the feature information is inconsistent with the criterion indicated by the particular model, the gateway judges that the state is abnormal). 
Ujjie does not disclose sequence trees for respective multiple sub-networks, however it would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ujjie, to use sequence trees, instead of the feature vector since it represents a different model of machine learning, that could be used for anomaly detection in controller area network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472